t c summary opinion united_states tax_court jeffrey gunn petitioner v commissioner of internal revenue respondent docket no 15834-09s filed date jeffrey gunn pro_se daniel c munce for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for respondent also determined an addition_to_tax for failure_to_file timely under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the issues for decision1 are whether petitioner had unreported capital_gain income is entitled to itemized_deductions in excess of those respondent allowed is entitled to a deduction for a rent or lease expense on schedule c profit or loss from business is entitled to deductions for supplies and repairs expenses on schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc is liable for the addition_to_tax under sec_6651 for failure_to_file timely and is liable for the accuracy-related_penalty under sec_6662 1petitioner’s liability for the alternative_minimum_tax is computational and should be resolved in accordance with the decision of the court 2respondent’s pretrial memorandum states that petitioner failed to report dollar_figure in capital_gain rather than the dollar_figure determined in the notice_of_deficiency the court will treat this as a concession by respondent of the dollar_figure difference some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in pennsylvania when the petition was filed background capital_gain during the taxable_year petitioner was employed as a mortgage application specialist for gmac mortgage corp gmac and doherty employment group inc which was doing business as superior mortgage doherty employment petitioner also sold and rented refurbished properties petitioner had access to distressed properties as a result of his employment petitioner’s first acquisition in his pursuit of property rehabilitation and sales was the walker street property walker street petitioner purchased walker street in for dollar_figure financed by a loan from ctx mortgage he refinanced walker street in date with another loan from ctx mortgage of dollar_figure of which dollar_figure was used to pay the original mortgage and dollar_figure was received by petitioner as a cash payment 3the nature of the relationship between the two entities is not clear from the record the former having been described by the parties as a peo for superior mortgage doherty employment issued petitioner a form_w-2 wage and tax statement for the year petitioner sold walker street on date for dollar_figure after paying closing costs that included taxes settlement costs a seller credit a payoff of first mortgage to wachovia bank of dollar_figure and a payoff of second mortgage to bank of america of dollar_figure petitioner received at settlement a cash payment of dollar_figure petitioner presented a statement from chase bank addressed to him at his home address showing a payment to chase bank of dollar_figure on date petitioner did not attach to his return a schedule d capital_gain or loss but reported on line of the return a capital_gain of dollar_figure itemized_deductions petitioner deducted on schedule a itemized_deductions unreimbursed employee business_expenses of dollar_figure of which dollar_figure was for vehicle expenses and dollar_figure was for other expenses including meals and entertainment the parties stipulated a letter computer-generated spreadsheets and copies of receipts related to the deductions the letter the parties stipulated was sent to the internal_revenue_service irs by the chief financial officer of superior mortgage according to the letter the types of expenses identified on petitioner’s form_2106 employee business_expenses were a condition of his employment and appear reasonable in amount and type office supplies and postage the letter further explains that although petitioner was not reimbursed for the listed expenses he was reimbursed dollar_figure for business mileage driven between january and date schedule c loss petitioner filed a schedule c for g family construction llc g family as a home remodeling contractor the schedule c reported no gross_receipts and only one deduction of dollar_figure for the rental or lease of other business property petitioner on schedule e reported dollar_figure as rent received in respect of a single-family dwelling on poquessing avenue and deducted dollar_figure in total expenses the parties stipulated a document titled residential lease naming joseph gunn petitioner’s brother as lessor and petitioner as lessee of the poquessing avenue property poquessing avenue schedule e supplies and repairs petitioner deducted supplies and repairs expenses for three properties walker street poquessing avenue and a property on south maple avenue south maple avenue petitioner provided as substantiation for the expenses a computer listing for each category of expense for each property along with copies of various receipts and invoices including those issued by his home remodeling company g family and by his brother joseph gunn discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 as petitioner did not argue or prove that the requirements of sec_7491 have been met the burden_of_proof does not shift to respondent capital_gain the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis of the property sec_1001 generally a taxpayer’s basis in property is the cost of the property sec_1012 the amount_realized on the sale or disposition is the amount of money received plus the fair_market_value of any property received sec_1001 petitioner’s adjusted_basis in walker street was dollar_figure reduced by the amount of depreciation allowed_or_allowable under subtitle a sec_1016 the amount 4petitioner deducted dollar_figure of depreciation expense on schedule e for respondent calculated depreciation and a basis_reduction of dollar_figure during petitioner’s ownership of the property 5although sec_1016 also provides for adjustments to continued petitioner realized upon the sale of the property was dollar_figure resulting in a gain of approximately dollar_figure petitioner did not attach a schedule d to his return but did report on line a capital_gain of dollar_figure petitioner deducted expenses on schedule e for walker street for repairs of dollar_figure for and alleges but has not shown that funds from the refinancing of the property were used for major repairs to the property as an alternative petitioner alleges that he is entitled to exclude the gain from the sale of walker street under sec_121 exclusion_of_gain from sale of a principal_residence but petitioner failed to present any evidence of the factual prerequisites for the exclusion respondent concedes without explanation however that petitioner failed to report dollar_figure in capital_gain rather than the dollar_figure determined in the notice_of_deficiency because of respondent’s concession the court holds that petitioner must include in income additional capital_gain of dollar_figure itemized_deductions petitioner deducted as miscellaneous expenses on schedule a expenses related to his employment as a mortgage application specialist for gmac and doherty employment although the parties stipulated some items petitioner presented as substantiation for continued basis for amounts chargeable to capital_account petitioner offered no evidence of such expenditures his deductions respondent argues that many of the items are illegible that the letter from one employer shows that he was reimbursed for business mileage expenses and that he failed to produce from the other employer any statement of its reimbursement policy deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 welch v helvering supra pincite moreover taxpayers are required to maintain records that are sufficient to substantiate their deductions sec_6001 sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a 72_tc_433 to show that the expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner supra pincite an employee’s performance of services is a trade_or_business 54_tc_374 an expense however is not deductible as ordinary and necessary to the extent that it was subject_to reimbursement by the employer 24_tc_21 see also 788_f2d_1406 9th cir affg tcmemo_1984_533 petitioner provided copies of receipts showing the purchase in of dollar_figure of postage stamps copies of other receipts or documents were from such places as gelfand’s sears burlington coat factory staples walmart value city and others many of the receipts were illegible and the others were not without further explanation identifiable as relating to business_expenses the other expenses petitioner deducted related to his employment were business transportation_expenses petitioner’s only substantiation for his transportation_expenses for the year was a computer printout listing dates miles driven for business or for personal purposes and most often a truncated apparent destination point like phila-delco montg-delco phila- trenton or phila-bucs 6the printout lists for every date zero personal miles driven even though his form_2106 shows big_number total miles driven and big_number business miles driven certain business deductions as provided in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in 39_f2d_540 2d cir that allows the court to estimate expenses in certain circumstances see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f including any passenger_automobile unless the taxpayer substantiates certain elements for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of the persons entertained see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs supra a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date not only does petitioner’s evidence not meet the required standard one of his employers confirmed that petitioner was reimbursed dollar_figure for business mileage driven between january and date petitioner failed to produce the reimbursement policy of his other employer and is therefore unable to show that he incurred ordinary and necessary business transportation_expenses for that employer see podems v commissioner supra pincite the court finds that petitioner had deductible postal expenses of dollar_figure except to the extent of petitioner’s postal expenses respondent’s determination of petitioner’s itemized_deductions of unreimbursed employee business_expenses is sustained schedule c loss petitioner filed a schedule c for g family construction llc as a home remodeling contractor although the business includes the letters llc in its name the court concludes that by reporting his business activities on schedule c of his federal_income_tax return petitioner is treating the business as a sole_proprietorship for federal_income_tax purposes see sec_301_7701-3 proced admin regs the schedule c reported no gross_receipts and only one deduction of dollar_figure for the expense of the rental or lease of other business property petitioner on schedule e reported dollar_figure as rent received in respect of poquessing avenue and deducted dollar_figure in total expenses associated with the property the parties stipulated a document titled residential lease naming joseph gunn petitioner’s brother as lessor and petitioner as lessee of poquessing avenue petitioner took the position in a letter to the irs stipulated by the parties that his brother joseph gunn lived at poquessing avenue rent free and in return performed work there and elsewhere petitioner offering no evidence of fair rental value or the value of his brother’s services valued both the rental of the house and the labor of his brother whose affiliation with g family is unexplained at dollar_figure in the alternative petitioner argues that if the schedule c rental expense is disallowed there is nothing to support the 7petitioner’s brother’s name is listed on some unsigned g family correspondence as general manager but there is no indication on the schedule c that g family had any employees during the year at issue equal amount of rental income reported for the property on schedule e it would be an investment_property according to petitioner the court accepts petitioner’s invitation to treat the schedule c loss and the poquessing avenue rental income as a nullity and respondent’s determination with respect to the schedule c loss is sustained schedule e supplies and repairs petitioner deducted supplies and repairs expenses for his three properties walker street south maple avenue and poquessing avenue and provided as substantiation a computer listing for each category of expense for each property along with copies of receipts and invoices some of the receipts are illegible some receipts while legible do not contain sufficient information to determine the type of or purpose for the purchase and some of the invoices and receipts are from g family petitioner’s proprietorship or his brother although it is not apparent from the copies of the invoices and receipts which expenditure was made for a particular property the putative totals can be tied to the amounts deducted for each property on the schedule e where a taxpayer has established that he has incurred an expense failure to prove the exact amount of the otherwise deductible item may not be fatal generally unless precluded by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 cohan v commissioner f 2d pincite any inexactitude in the estimate by the court is of the taxpayer’s own making because of his failure to maintain proper business records see cohan v commissioner supra pincite the court having examined the documents petitioner submitted as evidence of his supplies and repairs expenses for the three properties on schedule e concludes that petitioner is entitled to deduct walker street repairs expenses of dollar_figure and supplies expenses of dollar_figure south maple avenue repairs expenses of dollar_figure and supplies expenses of dollar_figure and poquessing avenue repairs expenses of dollar_figure and supplies expenses of dollar_figure the court has found above that there is no rental income for poquessing avenue for additions to tax and penalties sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite sec_6651 addition_to_tax the parties agree that petitioner filed his federal_income_tax return on date respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 it is petitioner’s burden to prove that he had reasonable_cause and lacked willful neglect in not filing the return timely see 469_us_241 higbee v commissioner supra pincite sec_301_6651-1 proced admin regs because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for his failure_to_file timely respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 is sustained sec_6662 accuracy-related_penalty respondent determined that for petitioner underpaid a portion of his income_tax because of negligence or disregard of rules or regulations and that there was a substantial_understatement_of_income_tax sec_6662 and b and imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner may have a substantial_understatement_of_income_tax for that would be determined by the computations of the parties the court however concludes that respondent has produced sufficient evidence of negligence to show that the accuracy-related_penalty under sec_6662 is appropriate for petitioner failed to report capital_gain income and failed to keep adequate books_and_records or to substantiate properly items that he deducted the accuracy-related_penalty will apply unless petitioner demonstrates that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer petitioner did not show that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment_of_tax for respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered under rule
